UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4568


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

TRE’S DAVIS, a/k/a Trey Davis,

                      Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:12-cr-00031-1)


Submitted:   January 17, 2013             Decided:   January 22, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Schles, Charleston, West Virginia, for Appellant. Steven
Loew, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tre’s Davis pled guilty to possession of a firearm by

a prohibited person, 18 U.S.C. § 922(g) (2006), and distribution

of cocaine, 21 U.S.C. § 841 (2006), and was sentenced to 63

months’ imprisonment.      Davis’ counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), asserting that

there are no meritorious issues for appeal but questioning the

reasonableness     of   Davis’   sentence.     Although    advised   of   his

right to file a pro se supplemental brief, Davis has not done

so.   We affirm.

           We review Davis’ sentence for reasonableness, applying

an abuse-of-discretion standard.             Gall v. United States, 552

U.S. 38, 51 (2007).       This review requires consideration of both

the procedural and substantive reasonableness of the sentence.

Id.; United States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).

After   determining       whether    the     district     court   correctly

calculated the advisory Guidelines range, this court must decide

whether the court properly considered the 18 U.S.C. § 3553(a)

(2006) factors, analyzed the arguments presented by the parties,

and sufficiently explained the selected sentence.                 Lynn, 592

F.3d at 575–76; United States v. Carter, 564 F.3d 325, 330 (4th

Cir. 2009).     If the sentence is free of significant procedural

error, this court will review the substantive reasonableness of

the sentence.      Lynn, 592 F.3d at 575; United States v. Pauley,

                                     2
511 F.3d 468, 473 (4th Cir. 2007).               In doing so, we presume that

a    sentence    within     a    properly-calculated       Guidelines      range   is

reasonable.       Rita v. United States, 551 U.S. 338, 351 (2007).

We have thoroughly reviewed the record and conclude that Davis’

sentence    is    both    procedurally         and   substantively      reasonable.

Moreover,       Davis    has    failed    to    overcome     the    presumption    of

reasonableness we accord his within-Guidelines sentence.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore     affirm       Davis’   conviction    and    sentence.     We    deny

counsel’s request to withdraw at this time.                  This court requires

that counsel inform Davis, in writing, of the right to petition

the Supreme Court of the United States for further review.                         If

Davis requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may again

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Davis.

            We dispense with oral argument because the facts and

legal    contentions      are     adequately     presented     in    the   materials

before this court and argument would not aid the decisional

process.


                                                                            AFFIRMED


                                           3